Citation Nr: 0014650	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-33 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1955 to 
August 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Wilmington Regional Office (RO) April 1996 rating decision 
denying a rating in excess of 10 percent for service-
connected bilateral hearing loss.

In July 1998, the case was remanded to the RO for additional 
development of the evidence.  By rating decision in February 
1999, the rating of the veteran's service-connected hearing 
loss was increased from 10 to 20 percent, effective March 6, 
1996, the date of receipt of his increased rating claim.  The 
claim remains in viable where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

Most recent audiometry shows the veteran's right ear hearing 
loss based on a pure tone threshold average of 76 decibels 
with speech recognition ability of 72 percent correct; his 
left ear hearing reveals impairment based on a pure tone 
threshold average of 74 decibels with speech recognition 
ability of 80 percent correct.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for bilateral hearing loss prior to June 10, 1999 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6102 (1998).

2.  The criteria for a 40 percent rating for bilateral 
hearing loss under regulations in effect on and after June 
10, 1999 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Codes 6102, 6104.

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim of increased rating for the service-
connected bilateral hearing loss is well grounded as it is 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on his assertion that 
impairment resulting therefrom has increased in severity.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant facts have been properly developed, and that VA has 
satisfied its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (64 Fed. Reg. 25,202-210).  Consistent with Marcoux v. 
Brown, 10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, so long as the 
Secretary has not enjoined retroactive application, Id. at 6, 
citing Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
version of the criteria for diseases of the ear most 
favorable to the veteran must be applied.  However, even 
where the intervening regulatory change results in a 
regulation that is more favorable to the veteran, the 
effective date for an award of increased rating under newly 
amended regulation may not be earlier than the effective date 
of the Act or administrative issue (in this case June 10, 
1999).  38 U.S.C.A. § 5110(g).

Historically, service connection for bilateral hearing loss 
was granted by RO rating decision in March 1958, and a 
noncompensable rating was assigned.  That decision was based 
on the veteran's service medical records and post-service 
clinical evidence showing bilateral hearing loss of service 
origin.  Thereafter, the evaluation of the service-connected 
hearing loss was increased to 10 percent by rating decision 
in March 1984, and to 20 percent by a decision in February 
1999 (the rating increase to 20 percent was established 
effective from March 6, 1996, the date of receipt of his 
increased rating claim).  

VA and private medical records from February 1960 to February 
1996, including a December 1983 VA audiological examination 
report, document intermittent treatment associated with 
various symptoms and impairments including the veteran's 
service-connected bilateral hearing loss.  

On VA audiological examination in April 1996, bilateral 
sensorineural hearing loss was diagnosed; it was noted that 
the veteran was wearing hearing aid in both ears.

July and August 1996 letters from the veteran's relatives, 
friends, and business associates indicate that his ability to 
hear and converse with people (especially on the telephone) 
was significantly impaired, particularly with background 
noise.  The letters suggest that his hearing was gradually 
increasing in severity over time.

At an August 1996 RO hearing, the veteran testified that he 
had significant impairment in private, business, and public 
life due to his service-connected hearing loss, as it was 
difficult for him to understand and converse with people 
without looking at them, especially with background noise 
present.  He stated that he wore bilateral hearing aid since 
the 1980s, significantly improving his ability to hear.  His 
spouse testified that she noticed a definite, recent 
deterioration in his hearing ability.

On VA audiological examination in May 1997, including a 
review of the claims file, significant, high frequency 
sensorineural hearing loss in both ears was diagnosed.  On 
examination, auditory thresholds at (presumably) 1,000, 
2,000, 3,000, and 4,000 Hertz were 25, 75, 85, and 95 
decibels, respectively, in the right ear (averaging 70 
decibels), and 25, 80, 90, and 95 decibels, respectively, on 
the left (averaging 73 decibels); speech recognition ability 
using the Maryland CNC test was 68 percent correct in the 
right ear, and 92 percent correct on the left.

At a May 1998 Board hearing, the veteran testified that he 
experienced significant hearing loss, interfering with his 
ability to function in personal and professional life.  He 
indicated that he wore bilateral hearing aid, providing only 
partial improvement in the ability to hear and to understand 
conversations.  His ability to hear was reportedly especially 
poor with any background noise present, and he was unable to 
hear certain sounds such as the alarm system installed in his 
retail and service business which, in the past, resulted in 
loss of property due to theft from the store.  

Pursuant to a July 1998 Board remand, the RO in August 1998 
requested the veteran to identify and/or submit any evidence 
pertinent to his increased rating claim, and to 
identify/submit evidence which would document an unusual 
disability picture associated with his hearing loss; no 
response was received to date.

Also pursuant to the July 1998 Board remand, VA audiological 
examination was performed in November 1998.  The veteran 
indicated that he wore bilateral hearing aid for the past 10 
years, that he found it difficult to converse with people 
without hearing aid, and that he was unable to understand a 
conversation with background noise present.  On examination, 
auditory thresholds at (presumably) 1,000, 2,000, 3,000, and 
4,000 Hertz were 30, 80, 95, and 100 decibels, respectively, 
in the right ear (averaging 76 decibels), and 25, 80, 90, and 
100 decibels, respectively, on the left (averaging 74 
decibels); speech recognition ability using the Maryland CNC 
test was 72 percent correct in the right ear, and 80 percent 
correct on the left.  

The veteran's service-connected bilateral hearing loss is 
rated currently under 38 C.F.R. § 4.85, Diagnostic Code 6102, 
and a 20 percent rating is assigned.

As indicated above, the rating criteria under which diseases 
of the ear are rated were amended during the pendency of this 
appeal, effective June 10, 1999.  Although the rating of the 
veteran's service-connected bilateral hearing loss was 
increased from 10 to 20 percent by rating decision in 
February 1999 (effective March 6, 1996), the RO did not have 
an opportunity to rate his claim under the newly amended 
criteria for rating service-connected hearing loss.  In this 
case, however, the defined purpose of the regulatory changes 
of the criteria for rating service-connected hearing loss was 
a part of the overall revision of the rating schedule based 
on medical advances, etc., rather than representing 
liberalizing interpretations of regulations; the purpose of 
the change was an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  See 62 Fed. Reg. 25,204 (May 
11, 1999).

Moreover, as assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluation, see Lendenmann v. Principi, 3 Vet. 
App. 345 (1992), it is clear that the veteran has not been 
prejudiced by initial Board review of his claim under the 
regulations effective since June 10, 1999.  See Bernard v. 
Brown, 4 Vet. App. 383 (1993).  

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry at 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4.  

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (1999).  When the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (1999).  

Under VA schedular criteria in effect prior to June 10, 1999, 
the test results reported from the May 1997 and November 1998 
VA audiological examinations reveal that the veteran's 
hearing acuity was at level VI in the right ear; left ear 
hearing was at level II in May 1997 and level V in November 
1998 (the Board will rate the veteran's left ear hearing 
impairment at level V, as it is more favorable to him).  
Level VI hearing in the poorer ear and level V hearing in the 
better ear warrants a 20 percent rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6102 (1998).  Consequently, entitlement to a 
rating greater than 20 percent for his bilateral hearing loss 
is not established under the "old" rating criteria.  To be 
assigned a higher evaluation under VA schedular standards, 
the average pure tone thresholds and/or speech recognition 
scores would have to reflect more significantly impaired 
hearing than is evident on most recent audiometric 
examination.  

The evidence in this case demonstrates that the newly amended 
regulations for rating hearing loss (effective June 10, 1999) 
represent a liberalizing change for the rating of hearing 
loss in this case.  See May 1997 and November 1998 VA 
audiological examination findings, discussed above, and 
38 C.F.R. § 4.86(b) (1999).  Specifically, in May 1997, his 
right ear hearing loss was 25 decibels at 1,000 Hertz, and 75 
decibels at 2,000 Hertz; in November 1998, it was 30 decibels 
at 1,000 Hertz, and 80 decibels at 2,000 Hertz.  By 
application of 38 C.F.R. § 4.86(b), the veteran's right ear 
hearing impairment is at level VII in the right ear, based on 
both May 1997 and November 1998 audiometry findings (the 
average decibel loss of 70 decibels was recorded in May 1997, 
and 76 decibels loss was recorded in November 1998, in each 
case translating to level VI hearing under Table VIa; level 
VI hearing is then elevated to the next level).  See 
38 C.F.R. § 4.86(b) (1999).  

With regard to the veteran's service-connected hearing loss 
in the left ear, in both May 1997 and November 1998, hearing 
loss in that ear was 25 decibels at 1,000 Hertz, and 80 
decibels at 2,000 Hertz.  By application of 38 C.F.R. 
§ 4.86(b), the veteran's left ear hearing impairment is at 
level VII in the left ear, based on both May 1997 and 
November 1998 audiometry findings (the average decibel loss 
of 73 decibels was recorded in May 1997, and 74 decibels loss 
was recorded in November 1998, in each case translating to 
level VI hearing under Table VIa; level VI hearing is then 
elevated to the next level).  See 38 C.F.R. § 4.86(b) (1999).

In view of the above, the criteria for a 40 percent rating 
for the veteran's bilateral hearing loss have been met under 
the newly-amended regulations, effective June 10, 1999.  
Specifically, level VII hearing in each ear warrants a 40 
percent rating.  See 38 C.F.R. § 4.85, Code 6104, Table VII.  
As noted above, however, the 40 percent rating for the 
veteran's bilateral hearing loss may not be assigned prior to 
June 10, 1999, as the pertinent regulatory change became 
effective on that date.  See 38 U.S.C.A. § 5110(g).  
Likewise, a rating greater than 40 percent may not be 
assigned his service-connected bilateral hearing loss, on and 
after June 10, 1999, as the criteria for the next higher 
rating are not met.  38 C.F.R. §§ 4.85, 4.86.

By July 1998 remand, the Board requested the RO to consider 
application of 38 C.F.R. § 3.321(b)(1) to the veteran's 
increased rating claim; however, as no evidence of an 
exceptional or unusual disability picture was suggested on VA 
audiological examination in May 1997 or November 1998, nor is 
one otherwise shown by the record, the RO concluded that the 
June 1999 remand questions had been adequately addressed 
(although the veteran suggested at his May 1998 Board hearing 
that additional evidence might indicate an unusual or 
exceptional disability picture, he did not thereafter 
identify or submit pertinent evidence; to date, he has not 
responded to the August 1998 RO request for such 
information).  The Board is cognizant of the holding in 
Stegall v. West, 11 Vet. App. 268 (1998), that a remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders; yet, the Board 
believes that its July 1998 remand was fully satisfied under 
the circumstances in this case as applicability of 38 C.F.R. 
§ 3.321(b)(1) is not evident.  Cf. Bagwell v. Brown, 9 Vet. 
App. 337 (1996) (absent prejudice in the Board's 
consideration of an extraschedular rating, a determination 
regarding such rating does not mandate a remand).  


ORDER

A rating exceeding 20 percent for bilateral hearing loss is 
denied prior to June 10, 1999.

A 40 percent rating for bilateral hearing loss is granted on 
and after June 10, 1999, subject to the law and regulations 
governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

